PER CURIAM.
This matter is before the Court to review the judgment of the Board of Governors of The Florida Bar entered and filed in this Court April 17, 1963. The judgment of the Board of Governors found that respondent, Edwin L. Davis, violated the Integration Rule of The Florida Bar, Article XI, Rule 11.02(3) (a), 31 F.S.A., and ordered that he be suspended from the practice of law for a period of one year and thereafter until such time as he shall demonstrate to the Board and to this Court that he has made restitution of the monies wrongfully converted in this case, paid the cost of these proceedings in the amount of $80.47 and until he shall demonstrate that he is entitled to be reinstated to the practice of law in Florida. It was further or■dered that the period of suspension run concurrently with the former period of suspension adjudicated by this Court in the case of State ex rel. The Florida Bar v. Davis, 145 So.2d 735, opinion filed October 19, 1962.
We have examined the record and concluded that there is no occasion to interfere. The judgment of the Board is confirmed and respondent is suspended for one year and thereafter until he shall demonstrate restitution, payment of cost and entitlement to reinstatement as required by the judgment of the Board. This suspension shall run concurrently with the previous suspension of one year which commenced October 19, 1962.
ROBERTS, C. J., and TERRELL, THOMAS, O’CONNELL and CALDWELL, TT., concur.